Citation Nr: 0509412	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for urethritis.

2.  Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from October 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2005, the veteran was afforded a video conference 
hearing before the Board; the transcript is of record.  At 
the hearing, the veteran expressed an intent to claim service 
connection for prostate cancer and bladder cancer.  
Entitlement to service connection for bladder cancer was 
previously considered and denied by the Board in a September 
2000 rating decision.  The veteran's now-referred claims are 
for entitlement to service connection for bladder cancer and 
prostate cancer, as secondary to prostatitis and/or 
urethritis.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence of record for the period from 
September 2000 to August 2001 contains no evidence that the 
veteran's urethritis was manifested by recurrent urinary 
tract infections; necessitated long-term drug therapy, 
hospitalization, or intensive management; or resulted in 
infection or renal dysfunction.

3.  The medical evidence for the period from September 2000 
to August 2001 contains no evidence that the veteran's 
prostatitis necessitated the wearing of absorbent materials, 
long-term drug therapy, one to two hospitalizations a year, 
or intermittent intensive management.

4.  The veteran had surgery in August 2001 resulting in no 
further symptoms of service-connected urethritis or 
prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for urethritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115a, 4.115b, Diagnostic Code 7525 (2004).

2.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in March 2001, the 
veteran filed a claim for a disability rating increase for 
urethritis and prostatitis.  A June 2002 rating decision 
denied increased ratings.  The veteran filed a Notice of 
Disagreement in July 2002.  In June 2003, the AOJ issued a 
Statement of the Case informing the veteran of the enactment 
of the VCAA and the implementing regulations.  The veteran 
perfected his appeal, and, thereafter, in August 2004 the RO 
issued a VCAA letter to the veteran notifying him of what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to his claims for increased 
disability ratings.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The August 2004 VCAA notice explicitly 
fulfilled all of these requirements, to include requesting 
that the veteran send the RO any evidence in his possession.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ subsequent to certification to the 
Board.  Thereafter, new evidence was received, additional 
development was conducted (to include a VA examination), and 
the RO issued a Supplemental Statement of the Case in October 
2004.  Additionally, he was afforded an informal hearing 
before a Decision Review Officer (DRO) in May 2003 and a 
video conference Board hearing in February 2005.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices, and there is no known or contended avenue for 
further development available.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's post-service medical 
records.  The veteran indicated that he was in receipt of 
Social Security Administration (SSA) benefits, and the RO 
requested the veteran's records.  Upon the RO's request, 
however, the SSA indicated that the veteran was not in 
receipt of SSA benefits and that therefore records were 
unavailable.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

The veteran was afforded VA examinations in December 2001 and 
August 2004.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Notwithstanding this, another VA examination would be futile, 
because as will be discussed in detail below the veteran had 
surgery for cancer in August 2001 resulting in discontinuance 
of symptomatology related to urethritis and prostatitis.  His 
prostate was removed and his urinary stream diverted.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.




Procedural and Factual Background

In a May 1955 rating decision, service connection was 
established for prostatitis and urethritis, and separate 
noncompensable ratings were assigned, effective March 1955.

In May 1997, the veteran filed for increased disability 
ratings for both disorders, which was denied by the RO in a 
February 1998 rating decision.  The veteran perfected an 
appeal, and in September 2000, the Board denied entitlement 
to increased disability ratings for both prostatitis and 
urethritis.

In denying the veteran's increased disability claims, the 
Board considered medical evidence including a June 1993 entry 
which reflected that the veteran since June 1990 had been 
treated for meatal stenosis and occasional dysuria with 
urinary tract infections.  The Board also considered a May 
1997 treatment record which reflected chronic ureteral 
stricture secondary to balanitis, and a May 1999 record that 
reflected ureteral and meatal stricture that required daily 
use of a dilator.  Finally, the Board considered a VA 
examination performed in October 1997.  Increased disability 
ratings were denied because the veteran did not require the 
use of absorbent materials, and the October 1997 examination 
did not reflect hospitilizations, recurrent urinary tract 
infections in recent years, long-term drug therapy, or 
intermittent intensive management for urinary tract 
infections or prostatitis.  Additionally, the Board 
acknowledged the presence of a urethral stricture, but noted 
that a private physician in a May 1997 statement specifically 
stated that the veteran's chronic urethral stricture was 
secondary to chronic balanitis or inflammation of the glans 
penis, a nonservice-connected disorder.  

With his March 2001 claim for increased disability ratings, 
the veteran submitted a February 2000 surgical report from 
Valley View Surgery Center in Las Vegas, Nevada; clinical 
data dated in May 1997 to January 2000 from Urology 
Associates; an operative report and clinical records dated in 
1997 through 1998 from Valley Hospital and Medical Center; 
documentation dated in October 1999 from Urological Surgeons 
of Long Island; and personal statements from the veteran on 
medical book extracts.  

Correspondence dated in May 1999 from A.R., M.D., of Urology 
Associates, references the veteran's history of urethral and 
meatal stricture.  The Board notes, however, that this 
correspondence was previously considered by the Board in the 
September 2000 Board decision.

The majority of the medical evidence submitted by the veteran 
pertains to the veteran's bladder and prostate cancer, 
including treatment records related to symptomatology, 
testing and procedures performed.

Correspondence dated in October 1999 from R. D., M.D., of 
Urological Surgeons of Long Island, P.C., reported that in 
May 1997, the veteran had a cystoscope and a transurethral 
resection of a very large bladder tumor.  The veteran had a 
meatal stenosis and he underwent a urethral dilatation at 
that time.  Upon further testing and procedure, carcinoma of 
the bladder was diagnosed.

Medical records from A.A., M.D., LTD., and A.S., M.D., dating 
from September 2000 forward, reflect that the veteran 
experienced ongoing complications of cancer and residuals of 
cancer, and as a result underwent a radical cystectomy and 
prostatectomy in August 2001.  

In December 2001, the veteran was afforded a VA examination.  
The veteran had undergone a urinary diversion performed by 
ileal conduit.  His prostate had been removed and his 
urethral stricture bypassed by urinary diversion.  The 
examiner opined that the veteran had a well-functioning 
healthy ileal conduit stoma and an absent prostate on rectal 
examination.  The examiner diagnosed a history of urethritis 
with or without stricture and prostatitis, status post 
urinary diversion via cystoprostatectomy and ileal conduit.

At the May 2003 informal conference before the DRO, the 
veteran reported that he had no symptomatology related to 
urethritis because his bladder had been removed by surgery in 
August 2001.  He also testified that his prostate was 
removed, so that there was no symptomatology related to 
prostatitis.  At the hearing, the veteran was reportedly 
complaining of symptomatology for both disorders from the 
onset of these disorders in service until the surgery in 
August 2001.  He reported use of a dilator up to two times 
per day until surgery, and the use of antibiotics for 
infection.

In August 2004 the veteran underwent a VA genitourinary 
examination.  The examiner noted the prior diagnoses of 
bladder carcinoma and carcinoma of the prostate gland, and 
that the veteran underwent a total removal of the urinary 
bladder and radical prostatectomy.  The examiner noted no 
lethargy, weight loss or weight gain; however, weakness was 
reported.  Incontinence was inapplicable because the veteran 
was not incontinent because he was urinating through a tube 
connected to the uterus and the urine went into a sac 
attached to the lower abdomen.  There was no nephritis, and 
no colic or bladder stones.  No infection was noted.  The 
examiner diagnosed cancer of the prostate, status post 
radical prostatectomy, and transitional cell carcinoma 
bladder, status post radical cystectomy.

In February 2005, the veteran testified at a video conference 
hearing before the Board.  The majority of the testimony 
related to the veteran's contention that his nonservice-
connected bladder and prostate cancer were etiologically 
related to his urethritis and prostatitis.  At the time of 
the hearing, the veteran did not have any symptomatology 
related to urethritis and prostatitis, as the bladder and 
prostate had been removed.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The rating code does not contain listings for urethritis or 
prostatitis.  The RO has rated the veteran's urethritis by 
analogy to the rating code for epididymo-orchitis.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7525 (2004).  Epididymo-
orchitis is evaluated according to the formula for urinary 
tract infection.  The RO has rated the veteran's prostatitis 
by analogy to prostate gland injuries, infections, 
hypertrophy, postoperative residuals.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7527 (2004).  Prostate gland injuries 
are evaluated according to the formula for urinary tract 
infection or voiding dysfunction, whichever is predominant.  

For a urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management, a 10 percent evaluation is 
warranted.  For recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management, a 30 
percent evaluation is warranted.  When a urinary tract 
infection results in poor renal function, the disability is 
to be evaluated under the rating code for renal dysfunction.  
38 C.F.R. § 4.115a (2004).  

A 20 percent evaluation for a voiding dysfunction 
contemplates the wearing of absorbent materials which must be 
changed less than two times a day.  Otherwise a voiding 
dysfunction warrants a non-compensable evaluation.  38 C.F.R. 
§ 4.115a (2004). 

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2003).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In March 2001, the veteran filed for increased disability 
ratings for both urethritis and prostatitis.  In the claim, 
the veteran suggested that due to the enactment of the VCAA 
subsequent to the Board's September 2000 decision, the 
veteran's claims should be reconsidered by the Board.  The 
September 2000 Board decision considered the veteran's claims 
on the merits and was a final decision, as the veteran did 
not initiate a Motion for Reconsideration or an appeal within 
the prescribed period of time.  38 U.S.C.A. § 7105 (West 
2002).  Additionally, the veteran has not claimed clear and 
unmistakable error in the September 2000 Board decision.  
Consequently, the March 2001 claim is simply a claim for 
increased disability ratings.  

Most of the medical records submitted with the March 2001 
increased disability rating claims are duplicative of 
evidence previously considered by the Board in September 2000 
and pertains to a rating period prior to the one at issue in 
this case.  The purpose of today's decision is to make a 
finding regarding the present level of disability dating from 
submission of the March 2001 claim for increase, or, at the 
earliest, from September 2000, the date of the Board's prior 
final decision denying increased ratings for prostatitis and 
urethritis.

The veteran's disorders are rated according to the formula 
for urinary tract infection, and voiding dysfunction is also 
considered for prostatitis.  The Board recognizes that as of 
August 2001, there is no symptomatology related to urethritis 
and prostatitis, as the veteran's bladder and prostate were 
removed.  The Board, however, has reviewed the medical 
evidence prior to the surgery and dating from the Board's 
September 2000 decision through the date of the August 2001 
surgery.  In review of this evidence, there is no indication 
that the veteran's urethritis or prostatitis has required 
long-term drug therapy, hospitalization or intensive 
management.  There is also no evidence of infection requiring 
drainage or frequent hospitalization indicated to be 
attributable in any part to prostatitis or urethritis.  There 
is no evidence that the veteran required the use of absorbent 
materials.  In making these findings, the Board acknowledges 
that the treatment records for this period focus so heavily 
on cancer and residuals of cancer as to overshadow medical 
concern for the extent of symptoms solely attributable to 
service-connected prostatitis and urethritis.  The situation 
is not one rectifiable by further development, as the 
relevant treatment records for this period have been 
obtained, and unfortunately the matter of the veteran's 
condition prior to August 2001 is no longer susceptible to 
medical evaluation and examination.  This matter must be 
decided on the evidence of record, and there is no medical 
evidence of record based upon which compensable ratings for 
urethritis or prostatitis would be warranted for the rating 
period at issue in this case.  Such an action on the part of 
the Board would require pure speculation, and even taking 
into account the benefit of the doubt rule, the Board may not 
base a decision on pure speculation.  See 38 C.F.R. § 3.102.  
Consequently, in the complete absence of any medical evidence 
supporting the veteran's claims for the period from September 
2000 (the date of the prior final Board decision) to August 
2001 (the date of the veteran's surgery), a compensable 
rating under the rating criteria for urinary tract infection 
and voiding dysfunction is not warranted.  There is no other 
alternative diagnostic code under 38 C.F.R. § 4.115b that 
could apply to the veteran's service-connected urethritis and 
prostatitis.  

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's urethritis and 
prostatitis does not meet or approximate the criteria for a 
compensable rating.  38 C.F.R. §§ 4.7, 4.115a, 4.115b (2004).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's urethritis or prostatitis has resulted in marked 
interference with earning capacity or employment, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that referral for an 
extraschedular rating is not warranted under the facts of 
this case.

In summary, for the reasons and bases expressed above, the 
Board has concluded that compensable ratings are not 
warranted for the veteran's urethritis and prostatitis.  
Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to a compensable rating for urethritis is denied.

Entitlement to a compensable rating for prostatitis is 
denied.



	                        
____________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


